Citation Nr: 0000207	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-13 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation, in excess of 40 
percent, for post gastrectomy syndrome for purposes of 
accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1963 to 
August 1963, and from January 1964 to December 1966.  He died 
in March 1999, and the appellant is his widow.  At the time 
of the veteran's death an appeal was pending for an increased 
rating for post gastrectomy syndrome.  

The appeal arises from a May 1998 letter from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, in pertinent part, denying entitlement to 
accrued benefits.  Following receipt of a notice of 
disagreement in June 1998, the RO in an August 1998 issued a 
Statement of the Case more fully addressed the denial of the 
claim for an increased evaluation for status post subtotal 
gastrectomy residuals of a duodenal ulcer above the 40 
percent rating assigned for that disorder, for accrued 
benefits purposes.  The appellant perfected her appeal in 
August 1998.


FINDING OF FACT

For two years prior to the veteran's death, his post 
gastrectomy syndrome was not shown to be productive of more 
than moderate disability; it was not shown to have produced 
malnutrition, anemia, or other evidence of severe disability.  


CONCLUSION OF LAW

An evaluation in excess of 40 percent for residuals of a 
subtotal gastrectomy, for purposes of accrued benefits, is 
not warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.1000, 4.111, 4.112, 4.114, 
Diagnostic Code 7308 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A death certificate informs that the veteran died on March 
16, 1998, at the age of fifty-two.  The primary cause of 
death was respiratory failure, due to or as a consequence of 
lung cancer.  No other contributory causes of death were 
noted on the death certificate.  

By a March 1967 decision, the RO granted service connection 
for a duodenal ulcer.  In February 1969 the veteran underwent 
a subtotal gastrectomy and subdiaphramatic vagotomy as 
treatment for a bleeding duodenal ulcer.

At Malboro County Hospital in March 1991, a scout view of the 
abdomen identified only metallic clips as evidence of gastric 
surgery.  Upon upper gastrointestinal examination with barium 
swallow that month, retained food was noted in the stomach, 
but there was no demonstrated obstruction to liquid contrast 
media.  There was also no demonstrated marginal peptic 
ulceration.  A hemocult test was also negative.  

Also at Malboro County Hospital, in March 1991, the veteran 
underwent a gastroscopy for complaints of abdominal pain, 
anorexia, and weight loss, with the veteran reportedly not 
responding to Pepcid for many months.  A pre-operative 
diagnosis included anemia, rule out marginal ulcer, rule out 
stump cancer.  Upon endoscopy the veteran appeared to have 
undergone a Billroth 1 anastomosis and partial gastrectomy.  
The examiners noted moderate to severe hyperemia of the 
gastric pouch upon obtaining biopsies from the anastomosis 
site, but hemostasis was quickly obtained.  There was quite a 
large bezoar, with bezoar also present in the esophagus.  
Final assessments were gastroparesis and gastritis.  

A Malboro County Hospital pathology report from March 1991 
for descending colon biopsies included a diagnosis of mild, 
chronic, nonspecific colitis with edema of the lamina 
propria.  

At a December 1996 VA hospitalization, the veteran was 
treated for psychiatric management and pain stabilization 
unrelated to any gastrointestinal disorder.  Upon general 
examination, the abdomen was soft, flat and non-tender 
without masses or organomegaly.  Stool was negative for 
occult blood.  Diagnoses included status post gastrectomy for 
bleeding ulcers.  

In an April 1997 VA outpatient treatment record for multiple 
conditions, the veteran was noted to be taking four 
Cimetidine 400 mg daily for gastritis, with the veteran 
reporting that he did better on Zantac.  

Analysis

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary.  Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled to at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.1000 (1999).  Applications for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  Id.

As a preliminary matter, the Board finds that the appellant's 
claim for an evaluation in excess of 40 percent for the 
veteran's status post subtotal gastrectomy residuals of 
duodenal ulcer, for purposes of accrued benefits, is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to the extent possible, 
considering the veteran's death.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in developing her claim.  See 38 U.S.C.A. 
§ 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  Where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

During the veteran's lifetime, in June 1996, he submitted a 
claim for an increased rating above the 40 percent rating 
then assigned for status post subtotal gastrectomy residuals 
of duodenal ulcer.  The RO denied that increased rating claim 
in a July 1996 decision.  The veteran perfected an appeal of 
that decision in August 1996.  That appeal was still pending 
at the time of the veteran's death on March 16, 1998.  

There are various postgastrectomy symptoms which may occur 
following anastomotic operations of the stomach.  When 
present, those occurring during or immediately after eating 
and known as "dumping syndrome" are characterized by 
gastrointestinal complaints and generalized symptoms 
simulating hypoglycemia; those events occurring from 1 to 3 
hours after eating usually present definite manifestations of 
hypoglycemia.  38 C.F.R. § 4.111 (1999).  Minor weight loss 
or greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time.  In evaluating weight 
loss generally, consideration will be given not only to 
standard age, height, and weight tables, but also to the 
particular individual's predominant weight pattern as 
reflected by the records.  38 C.F.R. § 4.112 (1999). 

Under Diagnostic Code 7308, for post gastrectomy syndrome, a 
20 percent evaluation is warranted for mild post gastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or with continuous 
mild manifestations.  A 40 percent evaluation requires 
moderate post gastrectomy syndrome, with episodes (less 
frequent than the next higher level of disability) of 
epigastric distress with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 60 
percent evaluation requires severe post gastrectomy syndrome, 
with associated nausea, sweating, circulatory disturbances 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  38 C.F.R. § 4.114, Code 7308.

In a July 1996 letter, the veteran's personal representative 
with the Malboro County Department of Veterans Affairs stated 
that the veteran had reported a worsening of his condition 
with a considerable loss of weight over the prior six to 
twelve months.  However, these contentions of medical 
condition by the veteran in July 1996 are not supported by 
medical findings.  The medical record, including VA 
hospitalization and outpatient treatment records, reflect 
that from the time of his claim for an increased rating in 
June 1996 until his death the veteran suffered from multiple 
medical conditions other than his status post subtotal 
gastrectomy, including cancer of the lung status post a right 
side lobectomy in April 1996, chronic obstructive pulmonary 
disease (COPD) with recent exacerbation and severe shortness 
of breath, emphysema, continued smoking despite these 
conditions, depression, and chronic right side chest pain due 
to his right lobectomy surgery.  While the veteran contended 
that he suffered from worsened health and lost weight during 
this period due to his status post subtotal gastrectomy, the 
medical record contains no evidence of a correlation between 
his status post subtotal gastrectomy and his reported 
worsened health and lost weight in the mid to late 1990's.

Subsequent to March 1991 the veteran did not seek treatment 
for any significant difficulties associated with his status 
post subtotal gastrectomy residuals of duodenal ulcer, except 
for some ongoing medical treatment for continued gastritis.

While the medical evidence shows that in the few years 
immediately prior to death the veteran suffered from some 
epigastric distress due to his status post subtotal 
gastrectomy residuals of duodenal ulcer, the medical evidence 
does not show that the veteran suffered from severe symptoms 
associated with his status post subtotal gastrectomy, such as 
malnutrition and anemia.  Accordingly, as the criteria for 
the next higher, 60 percent evaluation for postgastrectomy 
syndrome are not shown by the evidence, the preponderance of 
the evidence is against the claim for an increased rating 
above the 40 percent assigned for post gastrectomy syndrome 
for accrued benefits purposes.  Diagnostic Code 7308.  The 
preponderance of the evidence is against the claim.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an increased rating  for post gastrectomy 
syndrome for purposes of accrued benefits is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

